NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Argued March 27, 2012
                                  Decided June 22, 2012

                                              Before

                            JOEL M. FLAUM, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 11‐2649

MARIA VIOLETA LEGARDA,                                 Petition for Review of an Order of the
                               Petitioner,             Board of Immigration Appeals.

       v.                                              No. A071 848 618

ERIC H. HOLDER, JR., Attorney
General of the United States,
                              Respondent.

                                             O R D E R

        Maria Violeta Legarda petitions for review of a decision of the Board of Immigration
Appeals. The Board dismissed her appeal from an Immigration Judge’s denial of her motion
for a continuance to allow adjudication of her petition to remove conditions on residence.
Legarda contends that she was prima facie eligible for a waiver and showed good cause for
a continuance and that the Board erred in concluding that her conditional resident status
had terminated. We deny the petition.   
No. 11‐2649                                                                               Page 2

                                               I.

        Maria Violeta Legarda is a native and citizen of the Philippines who first entered the
United States in 1991 as a non‐immigrant visitor. In October 1991, she married a U.S. citizen,
he filed an I‐130 visa petition on her behalf, and she filed an application for adjustment of
status based on their marriage. The petition and application were approved in February
1992, giving Legarda conditional permanent resident status under 8 U.S.C. § 1186a. 

       In December 1993, Legarda and her husband jointly filed an I‐751 petition seeking
removal of the conditional basis of Legarda’s lawful residency. See 8 U.S.C. § 1186a(c)(1)(A).
Martial difficulties led to their separation and divorce, and in March 1998, Legarda’s former
husband withdrew his support for the I‐751 petition. In March 1999, the District Director of
the Immigration and Naturalization Service (INS) deemed the joint petition withdrawn and
denied Legarda’s petition to remove conditions on residence, thus terminating her
conditional permanent resident status.

        On June 29, 2000, the INS served Legarda with a Notice to Appear to answer a
charge of removability under section 237(a)(1)(B) of the Immigration and Nationality Act
(“INA”), 8 U.S.C. § 1227(a)(1)(B), as an alien who remained in the United States for a time
longer than permitted. In October 2001, Legarda filed a motion seeking the privilege of
voluntary departure. She also requested permission to file another I‐751 petition to remove
conditions on her residence. The Board construed the petition as a request for a waiver of
the joint petition requirement. See 8 U.S.C. § 1186a(c)(4)(B). On October 22, 2001, Legarda
departed the United States for the Phillippines. She subsequently filed another motion for
voluntary departure, even though she had already departed. The motion stated that
Legarda “admits the allegations in the Notice to Appear served upon her on June 29, 2000 . .
. concedes that she was deportable and removable . . . [and] waives and abandons any form
of relief other than voluntary departure.” On December 14, 2001, an immigration judge
(“IJ”) granted her request for voluntary departure. The time for appealing that decision (30
days) came and went.

        On September 9, 2002, Legarda returned to the United States, represented that she
held conditional resident status, and was admitted. She was scheduled for an interview
regarding her second I‐751 petition. She failed to appear and did not offer an explanation
for her absence or attempt to reschedule the interview. So, on November 3, 2004, the District
Director of U.S. Citizenship and Immigration Services (USCIS) denied her second I‐751
petition, stating that “the conditional residence status previously accorded you is hereby
terminated as of this date.” The Director apparently was unaware that Legarda’s resident
status had already terminated. 

        In February 2007, Legarda filed a third I‐751 petition. A receipt notice for the petition
automatically generated by USCIS purported to extend her conditional permanent resident
status for one year. See 8 C.F.R. § 1216.4(a)(1) (“Upon receipt of a properly filed Form I–751,
No. 11‐2649                                                                             Page 3

the alien’s conditional permanent resident status shall be extended automatically, if
necessary, until such time as the director has adjudicated the petition.”). 

        On October 31, 2007, the U.S. Department of Homeland Security served Legarda
with a Notice to Appear, charging her with removability under section 237(a)(1)(D)(i) of the
INA, 8 U.S.C. § 1227(a)(1)(D)(i), as an alien lawfully admitted with permanent resident
status on a conditional basis whose status had been terminated, and under section
237(a)(1)(A) of the INA, § 1227(a)(1)(A), as an alien who at the time of entry was
inadmissible. The IJ initially granted a 30‐day continuance to allow USCIS to rule on
Legarda’s third I‐751 petition. Then in May 2009, he issued a decision, denying a further
continuance and finding Legarda removable. The IJ found that Legarda’s conditional
resident status had been terminated; that she was deportable and had been granted
voluntary departure; that she had departed the United States and re‐entered in September
2002 by misrepresenting herself as a conditional permanent resident; and that at the time
she did not possess or present a valid entry document. The IJ did not find Legarda
removable under section 237(a)(1)(D)(i) but found her removable under section 237(a)(1)(A),
§ 1227(a)(1)(A). He rejected Legarda’s argument that USCIS had to adjudicate the I‐751
petition before she would be removable.

        Legarda argued to the Board that the IJ erred in denying her request for a
continuance to await adjudication of her I‐751 petition. The Board noted that generally
when an alien is prima facie eligible for a waiver, removal proceedings should be continued
to allow USCIS to adjudicate the petition. The Board found, however, that Legarda was not
prima facie eligible for a waiver because she did “not currently hold any form of resident
status” and upheld the IJ’s denial of a continuance. The Board further decided that even if
Legarda was prima facie eligible, she had not shown good cause for a continuance because
she did not present sufficient evidence of her likelihood of success on her waiver petition.
Lastly, the Board agreed that Legarda was removable for having been inadmissible at the
time of her reentry in 2002. Thus, the Board dismissed the appeal. Legarda petitioned for
judicial review. 

                                             II.

        Legarda argues that the Board erred in dismissing her appeal of the IJ’s denial of a
continuance to allow adjudication of her third I‐751 petition. She maintains that she showed
good cause for a continuance and was prima facie eligible for relief (waiver and removal of
conditions from her lawful resident status). She also argues that the Board erred in
dismissing her appeal of the denial of her request for removal of conditions on her resident
status.

       On appeal to the Board, Legarda did not argue that the IJ erred in finding her
removable under section 237(a)(1)(A) of the INA, § 1227(a)(1)(A), as an alien who at the
time of entry was inadmissible. The Board, however, addressed the matter on its own. Thus,
No. 11‐2649                                                                                 Page 4

the issue has been exhausted and is reviewable. Arobelidze v. Holder, 653 F.3d 513, 517 (7th
Cir. 2011).

        Likewise, here, Legarda has not challenged the Board’s conclusion that she was
removable under section 237(a)(1)(A), § 1227(a)(1)(A). This conclusion was based on the
determination that she no longer held conditional resident status. Legarda therefore has
forfeited any right to contest this independent basis for the Board’s decision, Tandia v.
Gonzales, 487 F.3d 1048, 1052 (7th Cir. 2007); Huang v. Gonzales, 403 F.3d 945, 951 (7th Cir.
2005), which is fatal to her petition for review.

        We could stop here, but even setting forfeiture aside, the petition should be denied.
We review the denial of a continuance for abuse of discretion. Jonaitiene v. Holder, 660 F.3d
267, 272 (7th Cir. 2011). The Board abuses its discretion if its decision is arbitrary, irrational,
or contrary to law. See Fessehaye v. Gonzales, 414 F.3d 746, 752 n.5 (7th Cir. 2005). The Board’s
decision in this case was none of these. Instead, the Board correctly decided that Legarda
failed to show prima facie eligibility for relief. 

        A conditional permanent resident loses her status as a lawful permanent resident
upon the entry of a final administrative order of removal. Matter of Lok, 18 I. & N. Dec. 101,
105 (BIA 1981). If “no appeal to the Board is taken,” an order of removal becomes
administratively final “when appeal is waived or the time allotted for appeal has expired.”
Id. In other words, an alien can no longer establish lawful permanent resident status upon
the entry of a final administrative order of removal. Id. at 107‐08; see also 8 C.F.R. §
216.5(a)((2) (“A conditional resident who is in . . . removal proceedings may apply for the
waiver [under section 216(c)(4) of the INA] only until such time as there is a final order of . .
. removal.”). Legarda tries to distinguish Lok on the ground that the alien in that case fell
into a “unique category of immigrants,” but the category an alien is in has no bearing on the
issue of when an order of removal becomes administratively final. 

        The District Director terminated Legarda’s conditional permanent resident status in
1999. Although Legarda could have challenged that decision in removal proceedings, 8
C.F.R. § 1216.4(d)(2), she did not. Instead, she sought voluntary departure, waived and
abandoned any relief other than voluntary departure, and departed the United States. And
on December 14, 2001, the IJ entered an order granting her request for voluntary departure.
That order became administratively final at the latest when the time to appeal to the Board
expired in January 2002. See 8 C.F.R. §§ 1003.3(a)(1), 1003.38(b), 1240.53(a) (stating that an
appeal to the Board “shall be filed within 30 calendar days after the mailing of a written
decision” of an IJ). At that time, Legarda lost and could no longer establish lawful
permanent resident status. Thus, she had no lawful permanent resident status upon her
return to the United States in September 2002 and should not have been admitted.
Furthermore, she had no conditional lawful permanent resident status when in February
2007 she filed her third I‐751 petition. Therefore, she was not prima facie eligible for the
relief she seeks, namely removal of conditions on her resident status. 
No. 11‐2649                                                                                Page 5

       Contrary to Legarda’s claim, both the Board and IJ explained why she would not be
prima facie eligible for a waiver. They concluded that her resident status previously had
been terminated. Indeed, the Board determined that her “conditional resident status
terminated with the expiration of the time to appeal the [IJ’s] December 14, 2001, order
granting her request for voluntary departure.”

        Legarda asserts that “the primary purpose for the granting of a continuance is to
allow the Service [USCIS] to adjudicate the waiver application.” Although Legarda filed a
third I‐751 waiver petition, there is nothing for USCIS to do other than deny her petition
because she no longer holds any resident status. The regulations concerning waivers
presume that the one applying for the I‐751 waiver is a “conditional resident.” See 8 C.F.R.
§§ 216.5(a)(1) (“A conditional resident alien . . . may file Form I‐751[.]”), 1216.4(a)(1) (“[T]he
conditional permanent resident may apply for a waiver of the requirement to file the joint
petition[.]”). USCIS did issue Legarda a receipt notice for her third I‐751 waiver petition,
purporting to extend her previously terminated conditional permanent resident status for
one year. But she has not responded to the argument or the Board’s conclusion that after the
termination of her status by the IJ’s final administrative order, USCIS had no jurisdiction to
admit her as a conditional permanent resident in 2002 or adjudicate her I‐751 petition. In
other words, USCIS lacked authority to reinstate Legarda’s conditional resident status and
effectively override the IJ’s final decision terminating her resident status. Cf. Estrada‐Ramos
v. Holder, 611 F.3d 318, 321 (7th Cir. 2010) (noting that “the BIA has held that ‘lawfully
admitted for permanent residence’ does not apply to aliens who ‘obtained their permanent
resident status by fraud, or had otherwise not been entitled to it’”) (quoting In re
Koloamatangi, 23 I. & N. Dec. 548, 550 (BIA 2003)).

        Because Legarda has not shown prima facie eligibility for a waiver, Matter of Stowers,
22 I. & N. Dec. 605 (BIA 1999), and Matter of Mendes, 20 I. & N. Dec. 833 (BIA 1994), which
she cites, are inapposite. Stowers holds that an alien may apply for waiver of the joint
petition requirements for removal of conditions on residence even after her conditional
resident status has been terminated by the INS (now USCIS). 22 I. & N. Dec. at 611‐12. It
also holds that where an alien is prima facie eligible for a waiver, removal proceedings
should be continued to allow the INS (now USCIS) to decide the waiver application. Id. at
613‐14. Mendes holds that where an alien in deportation proceedings has not filed a waiver
application and is prima facie eligible for such relief, the proceedings should be continued
to allow the alien to file an application and to allow the director to decide the application. 20
I. & N. Dec. at 840. In contrast, Legarda’s conditional resident status has been terminated
not only by USCIS but by an IJ’s final administrative order. Therefore, she no longer has any
status for which to seek removal of conditions and she is not prima facie eligible for a
removal of conditions on her residence. Accordingly, the Board did not abuse its discretion
in upholding the IJ’s denial of a continuance.

       Nor did the Board abuse its discretion in finding that Legarda failed to show good
No. 11‐2649                                                                                Page 6

cause for a continuance. “A continuance requires a showing of good cause.” Mozdzen v.
Holder, 622 F.3d 680, 684 (7th Cir. 2010); 8 C.F.R. § 1003.29. When an alien seeks a
continuance of removal proceedings to allow USCIS to decide a pending petition, an IJ
should focus on the likelihood of success on the petition, see Matter of Rajah, 25 I. & N. Dec.
127, 130, 136 (BIA 2009); see also Pede v. Gonzales, 442 F.3d 570, 571 (7th Cir. 2006) (noting the
“ultimate hopelessness” of an application was a “perfectly acceptable basis” for the IJ’s
denial of a request for a continuance), which requires some consideration of the petition’s
merits, Rajah, 25 I. & N. Dec. at 136. Thus, the alien may be required to provide evidence of
eligibility for the relief sought, including the petition and relevant supporting documents.
See id. Legarda presented no such evidence, including evidence that her marriage was in
good faith.

       For these reasons, the petition for review is DENIED.